Citation Nr: 0622312	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the post-operative residuals of a lateral 
meniscectomy of the right knee with traumatic arthritis.

2.  Entitlement to a disability rating in excess of 10 
percent for lateral instability of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for the post-operative realignment of the extensor 
mechanism of the left knee with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel

INTRODUCTION

The veteran's active military service extended from November 
1973 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  Subsequently, the case has been 
transferred to the jurisdiction of the RO in New Orleans, 
Louisiana.

The case was previously before the Board in February 2004, 
when it was remanded for additional development, including 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by x-ray evidence of arthritis with a range of 
motion of full extension to 0 degrees and flexion to 110 
degrees with complaints of pain on range of motion beginning 
at 100 degrees of flexion.  There is evidence of mild 
instability of the right knee.  

2.  The veteran's service-connected left knee disability is 
manifested by x-ray evidence of arthritis with a range of 
motion of full extension to 0 degrees and flexion to 140 
degrees with complaints of pain on range of motion beginning 
at 120 degrees of flexion.  There is no evidence of 
instability of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected arthritis of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5003, 5010, 5259, 5260, 5261 (2005).  

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected instability of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 
5257 (2005).  

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected arthritis of the left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5003, 5010, 5260, 5261, 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
December 2001 satisfied the duty to notify provisions with 
respect to the claims, and additional notification was 
provided in a letter dated October 2004. The veteran's 
service medical records, private medical records and VA 
medical records have been obtained, and he has been accorded 
a recent VA Compensation and Pension examinations.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issues decided 
herein.  The December 2001 letter provided the required 
notice prior to the August 2002 rating decision on appeal  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected knee disabilities.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
for increased disability ratings.  

The veteran has disabilities of both knees which are service-
connected.  His right and left knees are rated for traumatic 
arthritis under Diagnostic Codes 5010.  Diagnostic Code 5010 
requires that traumatic arthritis be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Degenerative arthritis is rated under Diagnostic Code 5003, 
which provides that degenerative arthritis established by X-
ray findings is to be rated based upon limitation of motion 
of the affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).  

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent rating 
contemplates limitation of flexion to 30 degrees.  A 30 
percent disability rating, the highest rating assignable, is 
warranted when flexion is limited to 15 degrees.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Limitation of 
extension of the leg (knee) is rated under Diagnostic Code 
5261.  A 10 percent rating contemplates extension limited to 
10 degrees.  A 20 percent disability rating contemplates 
limitation of extension to 15 degrees.  A 30 percent rating 
is warranted for limitation of extension to 20 degrees.  A 40 
percent rating contemplates limitation of extension to 30 
degrees.  A 50 percent rating, the highest rating assignable, 
contemplates limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  The normal 
range of motion of the knee is extension to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5259 contemplates removal of the semilunar 
cartilage of the knee which is symptomatic.  The 10 percent 
rating is the only disability rating assignable under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2005).

The veteran is also receiving a separate 10 percent 
disability rating for instability of his right knee under 
Diagnostic Code 5257 which contemplates other impairment of 
the knee, including recurrent subluxation or lateral 
instability.  A 10 percent evaluation will be assigned where 
the disability is slight; a 20 percent rating will be 
assigned for moderate disability; and a 30 percent rating is 
warranted for severe disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  

In precedent opinions, VA's General Counsel has held that 
separate ratings may be assigned for X-ray findings of 
arthritis with limited or painful motion of the knee 
(Diagnostic Codes 5003-5010) and for instability of a knee 
(Diagnostic Code 5257).  See VAOGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997) and VAOGCPREC 9-98 (August 14, 1998).  

Also, in another precedent opinion, VA's General Counsel has 
held that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the same joint.  See 
VAOGCPREC 9-2004 (Sept. 17, 2004).

In August 2002, a VA examination of the veteran was 
conducted.  X-ray examination confirmed the presence of 
traumatic arthritis of both knees.  Range of motion testing 
of the right knee was conducted and revealed a range of 
motion from 0 to 120 degrees with pain on motion.  Slight 
swelling and tenderness of the right knee was noted along 
with some laxity.  Range of motion testing of the left knee 
revealed a range of motion from 0 to 145 degrees with no pain 
on motion.  

In May 2005, the most recent VA examination of the veteran 
was conducted.  Again x-ray examination confirmed the 
presence of arthritis in both knees.  Range of motion testing 
of the right knee revealed full extension to 0 degrees and 
flexion to 110 degrees with complaints of pain on range of 
motion beginning at 100 degrees of flexion.  Range of motion 
testing of the left knee revealed full extension to 0 degrees 
and flexion to 140 degrees with complaints of pain on range 
of motion beginning at 120 degrees of flexion.  There was no 
evidence of instability of the left knee.  However, testing 
did reveal mild instability of the right knee.  

The evidence of record includes numerous private and VA 
medical records which show complaints of knee pain.  The 
Board has reviewed all of the evidence of record.  The 
objective findings of ranges of motion in these reports is 
consistent with the findings noted on the two VA examination 
reports noted above.  

In June 2006, the veteran's representative submitted a 
written brief in support of his claims for increased ratings.  
In this statement, the representative stated that in the May 
2005 VA examination report "no opinion was given about the 
right knee condition."  The representative is clearly 
mistaken.  The examination report specifically stated a 
diagnosis of "mild unstable, mild degenerative joint disease 
[R]ight knee; Chondromalacia [L]eft knee."  Moreover, no 
"opinion" is required.  The totality of the medical 
evidence of record clearly shows that the veteran has 
arthritis of both knees which is confirmed my multiple 
private and VA x-ray examination reports of record.  The 
veteran is service connection for arthritis of both knees.  
The purpose of a VA examination at this point is to provide 
objective evidence of the level of disability caused by the 
service-connected arthritis of the knees.  This was 
accomplished in the May 2005 VA examination by the examiner 
conducting range of motion testing and instability testing of 
the knees and noting the physical symptoms present.  

The preponderance of the evidence is against the assignment 
of a disability ratings in excess of the three separate 10 
percent ratings for the veteran's service-connected right and 
left knee disabilities.  He has arthritis of the right knee 
with a range of motion from 0 to 110 degrees with pain on 
motion beginning at 100 degrees for flexion.  The veteran's 
range of motion of the right knee is good and simply does not 
meet any of the criteria for a rating in excess of 10 percent 
for limitation of motion or arthritis.  38 C.F.R. Part 4, 
including §  4.71a and Diagnostic Codes 5003, 5010, 5260, 
5261.  Accordingly, a disability rating in excess of 10 
percent for arthritis of the right knee is denied.  

The veteran also has mild instability of the right knee and 
is appropriately assigned a separate 10 percent disability 
rating under Diagnostic Code 5257.  There is no evidence that 
the veteran's right knee instability is moderate or severe in 
nature.  Accordingly, a disability rating in excess of 10 
percent for instability of the right knee is denied.   38 
C.F.R. Part 4, including §  4.71a and Diagnostic Code 5257.  

Finally the veteran also has arthritis of the left knee with 
a range of motion from 0 to 140 degrees with pain on motion 
beginning at 120 degrees for flexion.  The veteran's range of 
motion of the left knee is actually a normal range of motion.  
38 C.F.R. § 4.71, Plate II.  He simply does not meet any of 
the criteria for a rating in excess of 10 percent for 
limitation of motion or arthritis of the left knee.  38 
C.F.R. Part 4, including §  4.71a and Diagnostic Codes 5003, 
5010, 5260, 5261.  Accordingly, a disability rating in excess 
of 10 percent for arthritis of the left knee must be denied.  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings assigned for his service-connected 
right knee disorder.  The Board has considered the veteran's 
claim for increased ratings for his musculoskeletal 
disabilities under all appropriate diagnostic codes.  As 
stated above, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  This 
has been accomplished in the present case as the veteran is 
assigned a 10 percent disability rating for arthritis of the 
right, a 10 percent disability rating for arthritis of the 
left knee, and a separate 10 percent disability rating for 
instability of the right knee.  Moreover, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The veteran has no limitation of extension of either knee.  
Thus, separate 10 percent ratings may not be assigned for 
limitation of flexion and for limitation of extension.  See 
VAOGCPREC 9-2004.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of increased 
ratings for the veteran's service-connected knee 
disabilities, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for the post-
operative residuals of a lateral meniscectomy of the right 
knee with traumatic arthritis is denied.

A disability rating in excess of 10 percent for lateral 
instability of the right knee is denied.

A disability rating in excess of 10 percent for the post-
operative realignment of the extensor mechanism of the left 
knee with traumatic arthritis is denied. 



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


